                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DAMONTAE ANTHONY
WILLIAMS                                                )
                                                        ) CV 16-1320
           V.                                           )
                                                        )
JOHN WETZEL, et al.                                     )


                                           MEMORANDUM ORDER

           This matter was referred to Chief Magistrate Judge Cynthia Reed Eddy for proceedings

in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and the Local Rules of Court

applicable to Magistrate Judges.1

           Judge Eddy filed a Report and Recommendation on April 24, 2019, recommending that

petition for writ of habeas corpus be dismissed, and a certificate of appealability denied. The

petitioner was notified that pursuant to 28 U.S.C. § 636(b)(1), he had until May 13, 2019, to file

objections to the Report and Recommendation. No objections were filed.

           For portions of a Report and Recommendation to which no objection is made, the Court

should "satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation." Keaton v. Folino, No. 11-7225, 2019 U.S. Dist. LEXIS 102425, at *7 (E.D.

Pa. June 19, 2019). Upon review of the record of this matter, and the Report and

Recommendation, the following order is entered:




1
    This matter was initially assigned to Judge Phipps, and then transferred to my docket on July 25, 2019.

                                                            1
       AND NOW, this 2nd day of August, 2019, it is ORDERED that the petitioner's petition

for a writ of habeas corpus is dismissed. A certificate of appealability is denied. The Report and

Recommendation is adopted as the opinion of the Court. The Clerk shall mark this matter closed.



                                                     BY THE COURT:



                                                     ___________________________
                                                     Donetta W. Ambrose
                                                     Senior Judge, U.S. District Court




                                                 2
